 1

 2
                                                    JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   MANUEL SILLAS,                      Case No. CV 19-8926 ODW (SS)

12                    Petitioner,

13        v.                                       JUDGMENT

14   C. KOENIG, Warden,

15                    Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions
18   and Recommendations of United States Magistrate Judge,
19

20        IT IS HEREBY ADJUDGED that the above-captioned action is
21   dismissed with prejudice.
22

23   DATED: November 15, 2019
24                                        OTIS D. WRIGHT, II
                                          UNITED STATES DISTRICT JUDGE
25

26

27

28
